        Case 3:20-cr-02449-CAB Document 58 Filed 11/19/20 PageID.217 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                 Case No.: 20-CR-2449-CAB

13                 Plaintiff,
14                                             ORDER GRANTING THE UNITED
             v.                                STATES’ MOTION AND JUDGMENT
15                                             OF DISMISSAL
16   ANA REYNA RODRIGUEZ (3),
     TALLIA VANEECE SWANY (4)
17
18                 Defendants.
19
20          This matter comes before the Court upon the application of the United States of
21 America to dismiss without prejudice the Indictment under Rule 48(a) of the Federal
22 Rules of Criminal Procedure only as to Defendant Ana Reyna Rodriguez (3) and
23 Defendant Tallia Vaneece Swany (4). For reasons stated in the motion, the court finds
24 that the interests of justice and judicial economy are served by granting the requested
25 dismissal.
26 //
27 //
28 //


30
     Case 3:20-cr-02449-CAB Document 58 Filed 11/19/20 PageID.218 Page 2 of 2




1        WHEREFORE, IT IS HEREBY ORDERED that the government’s motion to
2 dismiss without prejudice the Indictment only as to Defendants Ana Reyna Rodriguez
3 and Defendant Tallia Vaneece Swany is GRANTED.
4
5        IT IS SO ORDERED.
6
7 DATED: 11/19/2020
8                                      HON. CATHY ANN BENCIVENGO
                                       UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2

30
